Citation Nr: 1010612	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  09-50 268	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
December 2004 decision of the Board of Veterans' Appeals, 
which denied service connection for a left knee disorder 
other than Osgood-Schlatter disease.  


REPRESENTATION

Moving party represented by:  Oklahoma Department of Veterans 
Affairs


APPEARANCE AT ORAL ARGUMENT

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to July 1964.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) as an original action on the motion of the Veteran 
alleging clear and unmistakable error in a December 2004 BVA 
decision, which denied service connection for a left knee 
disorder other than Osgood-Schlatter disease.  

In June 2009, the Veteran appeared at the RO and testified at 
a hearing before the Board.  A transcript of the hearing is 
of record.  



FINDINGS OF FACT

1.  In a decision dated in December 2004, the Board denied 
service connection for a left knee disorder other than 
Osgood-Schlatter disease.  

2.  The record does not establish that any of the correct 
facts as they were known at the time were not before the 
Board at the time of the December 2004 decision, or that the 
Board incorrectly applied statutory or regulatory provisions 
in effect at that time such that the outcome of the claim 
would have been manifestly different but for the error.



CONCLUSION OF LAW

The December 2004 Board decision, denying service connection 
for a left knee disorder other than Osgood-Schlatter disease, 
was not clearly and unmistakably erroneous.  38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. § 20.1403 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's motion, the 
Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, in a claim of CUE, the duties to notify and 
assist are not applicable.  Specifically, determinations as 
to the existence of CUE are based on the facts of record at 
the time of the decision challenged, such that no further 
factual development would be appropriate.  Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).

Principles of CUE

Effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 
2002)) permit challenges to decisions of the Board on the 
grounds of CUE.  The final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective on February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of CUE.  64 Fed. 
Reg. 2134-2141 (1999) (codified at 38 C.F.R. § 20.1400 et. 
seq. (2009)).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a) and (c) (West 2002).  
It is apparent that Congress, in creating § 7111, intended VA 
to follow the established case law defining a viable claim of 
CUE.  64 Fed. Reg. 2134, 2137 (1999); Donovan v. West, 158 
F.3d 1377, 1382-83 (Fed. Cir 1998).  This case law is found 
primarily in the following precedent opinions of the United 
States Court of Appeals for Veterans Claims (Court):  Russell 
v. Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. 
Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 
(1993), en banc review denied, 6 Vet. App. 162 (1994); 
Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 
Vet. App. 377 (1994); Crippen v. Brown, 9 Vet. App. 412 
(1996); and Berger v. Brown, 10 Vet. App. 166 (1997).

CUE is defined as the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error; generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  A review for 
CUE in a prior Board decision must be based on the record and 
the law as it existed when that decision was made.  38 C.F.R. 
§ 20.1403(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome.  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. § 
20.1403(c).

CUE does not include a change in medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, VA's failure to fulfill the duty to assist, or a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).  Further, the doctrine of the 
favorable resolution of reasonable doubt is not applicable in 
determinations of whether a prior Board decision contains 
CUE.  38 C.F.R. § 20.1411(a) (2009).

As a threshold matter, a claimant must plead CUE with 
particularity.  Only if this threshold requirement is met 
does the Board have any obligation to address the merits of 
the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 
(1995).  

Factual Background

The Veteran served on active duty from July 1960 to July 
1964.  In a January 1999 rating decision, the RO denied 
service connection for Osgood-Schlatter disease.  In a March 
1999 rating decision, the RO denied service connection for a 
left knee disability on that basis that new and material 
evidence had not been presented to reopen a claim of service 
connection.  The Veteran appealed this decision to the Board.  
At a March 2004 hearing, the Veteran indicated that he did 
not desire to pursue an application to reopen a claim of 
service connection for Osgood-Schlatter disease.  

In a December 2004 decision, the Board initially stated that 
in light of the Veteran's desire not to pursue a claim of 
service connection for Osgood-Schlatter disease in 
particular, the Board would consider on appeal his claim of 
service connection for a left knee disability other than 
Osgood-Schlatter disease on the merits.  In so doing, the 
Board denied service connection for a left knee disability 
other than Osgood-Schlatter disease, finding that there was 
no relationship between any current left knee disability and 
the Veteran's period of military service.  

In its discussion, the Board specifically cited to the 
Veteran's contentions of having injured his left knee during 
service in 1961, 1962, and 1962; the service treatment 
records to include an orthopedic consultation in October 1961 
that indicated an impression of probable tear of the left 
medial meniscus, without further mention of a left knee 
condition on subsequent service records; post-service private 
and VA medical evidence dated from February 1970 showing 
ongoing left knee problems since an injury in 1970; several 
private medical opinions indicating that current left knee 
problems "could have been accelerated by pre-existing or 
past injuries," "could conceivably be related to a remote 
service injury," and "was as likely as not caused by his 
service-connected left knee injury"; and a comprehensive 
evaluation and opinion with supporting rationale by a VA 
examiner to the effect that the Veteran's current left knee 
condition was not likely the result of his left knee pain in 
service.  

At a hearing in June 2009, the Board received the Veteran's 
motion for revision or reversal of the December 2004 Board 
decision.  It was argued that the Board did not have all of 
the Veteran's service treatment records to review at the time 
of the December 2004 decision, or that if available the 
pertinent records - those showing a left knee injury with the 
possibility of a medial meniscus tear - were "overlooked."  
The Veteran furnished copies of three pages of service 
treatment records pertaining to left knee complaints, 
diagnosis, and treatment.  

Analysis

The question before the Board is whether the December 2004 
decision of the Board contained CUE in denying service 
connection for a left knee disorder other than Osgood-
Schlatter disease.  

After a careful review of the record, the Board finds that 
its December 2004 decision that there was no relationship 
between any current left knee disability and the Veteran's 
period of active service was not clearly and unmistakably 
erroneous, as claimed by the Veteran, for the reasons that 
follow.

The evidence in the claims file at the time of the December 
2004 Board decision consisted of the Veteran's statements and 
testimony to the effect that he injured his left knee during 
service in 1961, which were followed by reinjuries in 1962 
and 1963 for which he did not seek medical attention.  The 
Board considered the Veteran's service treatment records, 
which reflected a normal evaluation of the lower extremities 
on entrance and separation examinations and revealed 
complaints of left knee problems following injury in August 
1961 and October 1961, which were evaluated and diagnosed as 
a probable tear of the left medial meniscus.  The Board also 
reviewed private medical records dated from 1970 in regard to 
treatment of the left knee as well as several statements and 
reports of private physicians and a VA examiner who addressed 
the etiology of the current left knee condition.  The 
opinions in the file were both favorable and unfavorable to 
the Veteran's claim, and the Board weighed the merits of each 
opinion in its determination to deny the Veteran's claim of 
service connection for a left knee disability.  

The Veteran argues that the Board in December 2004 did not 
have or did not truly consider all of the Veteran's pertinent 
service treatment records.  He submitted copies of three 
pertinent service records showing left knee complaints and a 
diagnosis of medial meniscus tear followed by a left knee 
orthopedic consultation.  The Veteran essentially believes 
that if such records were unavailable to the Board 
previously, then the decision should be revised to grant his 
left knee claim.  If such records were available previously, 
then the Board had "overlooked" them and should have 
ensured proper development of the claim, which could have led 
to a favorable decision at that time.   

There is simply no basis in the record for this theory of 
entitlement.  The copies of service treatment records 
provided by the Veteran in June 2009 to show CUE in the prior 
Board decision are in fact duplicative of the original 
service treatment records, which are contained in the claims 
file and which were of record at the time of the December 
2004 Board decision.  Further, the Board in fact cited to a 
service treatment record that indicates a diagnosis of left 
medial meniscus tear, so any contention that such records 
were "overlooked" has no merit.  In short, the correct 
facts as they were known at the time were before the Board in 
December 2004.  As to the allegation that the record as it 
stood in 2004 was not properly developed, a failure in the 
duty to assist is not a valid basis for finding CUE.  In any 
case, the VA did seek and obtain a medical examination and 
opinion in January 2004, which addressed the Veteran's 
current left knee condition and whether it was related to 
injury in service, and such report (which also referred to a 
service record noting a possible medial meniscus problem) was 
considered by the Board in December 2004.  

In the present case, the Veteran does not allege incorrect 
application of the statutory or regulatory provisions extant 
at the time of the 2004 Board decision.  He appears to base 
his CUE argument on the assumption that the correct facts 
were not before the Board in December 2004, which as noted 
previously is patently incorrect.  Alternatively, the Veteran 
argues that had the Board properly considered the facts 
before it, and not "overlooked" or ignored them, then the 
result would have been manifestly different.  This 
assumption, too, is incorrect, as the Board cited to and 
expressly considered the pertinent records, including that 
which referred to a meniscal tear.  

There is nothing in the evidence from the time of the 
December 2004 Board decision that would compel a conclusion, 
to which reasonable minds could not differ, that service 
connection for a left knee disorder was warranted.  Indeed, 
there was evidence favorable to the Veteran's claim in the 
file at the time of the December 2004 decision, but there was 
also unfavorable evidence.  The Board weighed and evaluated 
all such evidence, and any disagreement with how the Board 
weighed and evaluated the facts on record does not constitute 
CUE.  Further, there is no allegation or showing that the 
Board's decision in December 2004 was not in accordance with 
the applicable criteria of 38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  In this case, the 
Veteran has not shown an undebatable error in December 2004 
Board decision, regarding service connection for a left knee 
disorder other than Osgood-Schlatter disease, which would 
manifestly change the outcome of the decision.  The December 
2004 Board decision was reasonably supported by the evidence 
of record at that time and was consistent with the laws and 
regulations then in effect.  Consequently, the appeal must be 
denied.


ORDER

As the Board's December 2004 decision, which denied service 
connection for a left knee disorder other than Osgood-
Schlatter disease, was not clearly and unmistakably 
erroneous, the motion for revision or reversal of that 
decision is denied.



                       
____________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



